Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 17/256,916 filed on December 29, 2020 and amendment presented on March 28, 2022  which amends claims 1-2, 5 and 6, added new claims 7-8 and presents arguments, is hereby acknowledged. Claims 1-3 and 5-8 are currently pending and subject to examination.

Allowable Subject Matter
3.     Claims 1-3 and 5-8 are allowed.

Response to Arguments
Claim Interpretation under 35 U.S.C. 112(f)
     Applicant’s claim amendment and arguments, filed in the response dated March 28, 2022 regarding the rejections of claims 1-3 Interpretation under 35 U.S.C. 112(f), sixth paragraph have been fully considered and are persuasive. All outstanding rejections of claims 1-3 Interpretation under 35 U.S.C. 112(f), sixth paragraph are hereby withdrawn.

Rejection under 35 U.S.C. § 112
    Applicant’s claim amendment and arguments, filed in the response dated March 28, 2022 regarding the rejections of claims 1-3 under 35 U.S.C. § 112, second paragraph have been fully considered and are persuasive. All outstanding rejections of claims 1-3 under 35 U.S.C. § 112, second paragraph are hereby withdrawn.
Rejection under 35 U.S.C. 103
4.      With regard to the Applicant’s remarks dated March 28, 2022:
          Regarding rejection of claims 1-3 and 5-8 under 35 U.S.C. §103, Applicant’s arguments have been fully considered. Applicants argue at pages 5-6 of remarks as filed on March 28, 2022 that cited references Koichi and Pokorny, either alone or in combination, fail to teach or suggest “a visualization unit, including one or more processors and a digital display, configured to visualize and display the history information in a graph with at least two dimensions in which a starting date of use for each of the plurality of articles is plotted against a cumulative number of introductions of the article up to the starting date” as recited by amended Independent Claims 1, 5 and 6. Examiner agrees. Therefore, the rejection has been withdrawn. No other previously-made grounds of rejection remain. Claims 1-3 and 5-8 are allowable.

5.      The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification.

                    EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
         With regard to the Applicant’s remarks dated March 28, 2022:
          Regarding rejection of claims 1-3 and 5-8 under 35 U.S.C. §103, Applicant’s arguments have been fully considered. Applicants argue at pages 5-6 of remarks as filed on March 28, 2022 that cited references Koichi and Pokorny, either alone or in combination, fail to teach or suggest “a visualization unit, including one or more processors and a digital display, configured to visualize and display the history information in a graph with at least two dimensions in which a starting date of use for each of the plurality of articles is plotted against a cumulative number of introductions of the article up to the starting date” as recited by amended Independent Claims 1, 5 and 6. Examiner agrees. Therefore, the rejection has been withdrawn.

     For Instance, the prior art of record (in particular, Pokorny et al. (US 2003/0154144 A1), hereinafter as “Pokorny”)) does not disclose “a visualization unit, including one or more processors and a digital display, configured to visualize and display the history information in a graph with at least two dimensions in which a starting date of use for each of the plurality of articles is plotted against a cumulative number of introductions of the article up to the starting date” as recited by amended Independent Claims 1, 5 and 6.
      Rather, Pokorny discloses visualize and displaying a graph showing starting date of use of production manufacturing components history of device (e.g. transmission apparatus) related to a corresponding production manufacturing components (e.g. an introduction instance of the plurality of articles) for a change history of production manufacturing component based on product manufacturing components history collected (Pokorny: [paragraph 0149, 0209, 0258-0261]).

      For Instance, the newly discovered prior art reference NAGASAWA et. Al. (US 2020/0013134 A1, hereinafter as “NAGASAWA”) does not disclose “a visualization unit, including one or more processors and a digital display, configured to visualize and display the history information in a graph with at least two dimensions in which a starting date of use for each of the plurality of articles is plotted against a cumulative number of introductions of the article up to the starting date” as recited by amended Independent Claims 1, 5 and 6.
      Rather, NAGASAWA discloses FIG. 11(a) is an ER diagram illustrating the customer-specific article master 151, and application end date and year, delivery amount, delivery date lead time, delivery time, delivery location, collection date, collection time, order optimized pattern, delivery optimized pattern, and collection optimized pattern are stored in one record with respect to the customer code, the article code, and the application start date and year (NAGASAWA: [paragraph 0120]).

      For Instance, the newly discovered prior art reference OHISHI et al. (US 2007/0288306 A1, hereinafter as “OHISHI”) does not disclose a visualization unit, including one or more processors and a digital display, configured to visualize and display the history information in a graph with at least two dimensions in which a starting date of use for each of the plurality of articles is plotted against a cumulative number of introductions of the article up to the starting date” as recited by amended Independent Claims 1, 5 and 6.
    Rather, OHISHI discloses The ID tag reader 30 confirms the communication with the work specification ID tag 10 when the direction 11 is thrown into the work management box 20, reads the information of the work specification ID tag 10 attached to the direction 11 and transmits communication start information with the work specification ID tag 10 and information for specifying the work content of the work object article from communication equipment 31 for wireless LAN to a work performance management apparatus 40. Examples of the communication start information include an ID of the work management box 20 and a work start time. Examples of the information for specifying the work content of the work object article include a work order No., names or type number of products/semi-finished products to be produced and the production number. The graph hereby illustrates a casual sequence of the mold ID001. An absolute time is plotted on the abscissa and the total use time, on the ordinate. Incidentally, the total use time may be similarly plotted on the ordinate. The graph represents a total use time trend of the mold ID001 by plotting the total use time of the mold ID001 from the mold movement information shown in FIG. 38 and the mold history management information shown in FIG. 39 (OHISHI: [para 0121, 0285]).

      In light of response presented on March 28, 2022, no better art exists to teach all of the claims limitations as in Independent claims 1, 5 and 6. Therefore, no new grounds of rejections are made. No other previously made grounds of rejection remain. Claims 1, 5 and 6 are allowable.

6.     When taken in context the claim as a whole was not uncovered in the prior art, the dependent claims are allowed as they depend upon an allowable independent claims.

7.    Therefore, claims 1-3 and 5-8 are considered allowable. Since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

8.     Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance”.


Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459